DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 12-20 are withdrawn in response to a restriction requirement. An action on the merits of pending claims 1-11 follows herein.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ORR (WO 2013/112584 A1).
Regarding Claims 1 and 2, ORR teaches 
a first catheter (Fig. 20, Char. 722 and 720) comprising a first adhesion element located at a distal end of the first catheter (Fig. 20, Char. 720: magnetic electrode assembly), wherein the first adhesion element is magnetic and comprises a flat contact surface (Fig. 20: magnetic electrode assembly (720) contacts tissue with a flat surface of electrode (781)); 
a second catheter (Fig. 20, Char. 712 and 710) comprising a second adhesion element located at a distal end of the second catheter (Fig. 20, Char 710: magnetic electrode assembly), wherein the second adhesion element is magnetic and comprises a flat contact surface; (Fig. 20: magnetic electrode assembly (710) contacts tissue with a flat surface) and 
a power source connected to the first and second adhesion elements. (Page 26, Par. [0099]: control system (740) comprises an RF generator)
Regarding claim 4, ORR teaches the first catheter comprises a proximal portion (Fig. 20, Char 722: catheter) and a distal portion (Fig. 20, Char. 720: magnetic electrode assembly), wherein the largest cross- sectional dimension of the distal portion is larger than the largest cross-sectional dimension of the proximal portion, (Fig. 20: the largest axial cross sectional dimension of the magnetic electrode assembly (720) would be larger than the largest axial cross sectional dimension of catheter (722)) and wherein the first adhesion element is located on the distal portion. (Fig. 20: magnetic electrode assembly (720) is located on the distal portion of the catheter (722))
Regarding Claim 6, ORR teaches the first catheter comprises a distal portion, (Fig. 20, Char. 720: magnetic electrode assembly) an inner proximal portion, (Fig. 20, Char. 784: electrical lead) and an outer proximal portion. (Fig. 20, Char. 786: sheath)

Regarding claim 10, ORR teaches the first adhesion element defines a recess. (Fig. 20, Char. 783: port; Page 31, Par. [00113]: Casing (782) defines an aperture or port (783) through which cooling medium can exit the casing (782))
Regarding claim 11, ORR teaches the first magnetic adhesion element comprises surface insulation. (Fig. 20; Page 31, Par. [00112]: The casing (782) can comprise an electrically insulating material)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over ORR (WO 2013/112584 A1) in view of Chen (US 2004/0167506 A1).
ORR teaches the invention as claimed in claim 1 and discussed above.
Regarding claim 3, ORR does not explicitly teach the first adhesion element is coated with one or more layers of a fluoropolymer.
Chen, in a similar field of endeavor, teaches partially or completely coating medical devices in hydrophobic coatings, such as fluoropolymers. (Page 3, Par. [0044])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the first adhesion element of ORR to incorporate the teachings of Chen and be partially or completely coated in a fluoropolymer. Doing so would allow the device to benefit from a dry (Page 3, Par. [0044]-[0045])
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over ORR (WO 2013/112584 A1) in view of Miller et al. (hereinafter “Miller”) (US 2012/0302935 A1).
ORR teaches the invention as claimed in claim 4 and discussed above.
Regarding Claim 5, ORR does not explicitly teach at least one of the pushability, flexibility, or torquability of the first catheter is adjustable.
Miller, in a similar field of endeavor, teaches a catheter wherein one or more portions of the catheter may be changed between flexible and rigid configurations. (Page 19, Par. [0143])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the catheter of ORR to incorporate the teachings of Miller and be able to change one or more portions of the catheter between flexible and rigid configurations. Doing so would allow the device to increase flexibility in portions of the catheter to better navigate through tortuous blood vessels to reach a desired target site, as suggested my Miller. (Page 19, Par. [0143])
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over ORR (WO 2013/112584 A1) in view of Brenneman et al. (hereinafter “Brenneman”) (US 2008/0119879 A1).
ORR teaches the invention as claimed in claim 6 and discussed above.
Regarding Claims 7 and 8, ORR does not explicitly teach the outer proximal portion is slidable relative to the distal portion and the distal portion is configured to extend away from 
Brenneman, in a similar field of endeavor, teaches a fistula creation device in which an outer proximal portion is slidable relative to a distal portion, (Pages 4-5, Par. [0040]: the outer sheath can be retracted or advanced based on the movement of sheath retraction knob (32) to expose or cover fistula creation assembly (25)) and the distal portion is configured to extend away from the outer proximal portion when moved from a retracted configuration to an extended configuration. (Pages 4-5, Par. [0040]: inner core (20) is advanced to expose fistula creation assembly (25) in combination with the retraction of outer sheath (30))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified ORR to incorporate the teachings of Brenneman and include an outer sheath covering both the magnetic electrode assembly (720) and catheter (722) such that the outer sheath is operably connected to a sheath retraction knob and the catheter (722) is operably connected to a core advancement knob. Doing so would allow both the outer sheath to be retracted and/or the catheter (722) to be extended independently of each other in order to expose the magnetic electrode assembly once the target treatment site has been reached. Covering the magnetic treatment assembly as it is moved to the target treatment site would minimize any risk of accidental damage occurring before the procedure begins. Being able to extend and retract the outer sheath and catheter (722) .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over ORR (WO 2013/112584 A1).
ORR teaches the invention as claimed in claim 1 and discussed above.
Regarding claim 9, the Fig. 17-20 embodiment of ORR does not explicitly teach a rotational indicator. However, the Fig. 15 embodiment of ORR teaches a rotational indicator. (Fig. 15, Char. 85: indicator; Pages 19-20, Par. [0078]: an electrode assembly may further include a guiding feature, such as distinctive orientation indicia, or an indicator, such as a line or arrow that indicates the orientation of a transmitting element)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Fig. 17-20 embodiment of ORR to incorporate teachings of the Fig. 15 embodiment of ORR and include an orientation indicia or indicator on the magnetic electrode assembly. Doing so would allow the user to more easily make fine adjustments to the position of the magnetic electrode assembly and properly align the electrode assembly along a desired ablation path. (Pages 19-20, Par. [0078])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681.  The examiner can normally be reached on Monday-Thursday 7:30AM-5:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/N.S.B./             Examiner, Art Unit 3794